NOS. 07-10-0418-CR
                                      07-10-0419-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL C

                                  JUNE 3, 2011
                         ______________________________

                             BRYANT KESSLER JONES,

                                                                    Appellant

                                           v.

                               THE STATE OF TEXAS,

                                                                    Appellee

                       _________________________________

    FROM THE CRIMINAL DISTRICT COURT NO. TWO OF TARRANT COUNTY;

         NOS. 1207009R & 1208348R; HON. WAYNE SALVANT, PRESIDING
                     _______________________________

                           ABATEMENT AND REMAND
                        _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

      Bryant Kessler Jones, appellant, appeals his convictions for engaging in

organized criminal activity. Appellant timely perfected his appeals. The clerk’s record

was filed on November 4, 2010, and the reporter’s record on March 3, 2011.

Appellant’s brief was due on April 4, 2011. On April 13, 2011, the court sent a letter to

counsel for appellant notifying her that the brief was overdue and that it or a response

was due on April 25, 2011. Counsel filed a request to extend the time to file the brief
which was granted to May 25, 2011. To date, no brief nor an extension to file the brief

has been filed.    It appears as though appellant or his counsel simply ignored the

deadlines previously imposed.

       Those convicted of criminal acts are entitled to effective assistance of counsel on

appeal. The failure of counsel to timely prosecute an appeal falls short of rendering

such assistance. Consequently, we abate the appeal and remand the cause to the

Criminal District Court No. Two of Tarrant County (trial court) for further proceedings.

Upon remand, the trial court shall immediately cause notice of a hearing to be given

and, thereafter, conduct a hearing to determine 1) whether appellant desires to

prosecute this appeal, 2) whether appellant is indigent and entitled to appointed

counsel, and 3) whether appellant’s current attorney was appointed or retained. The

trial court is ordered to execute pertinent findings of fact on these matters. Should it be

found that appellant desires to pursue the appeal, is indigent, and his current legal

counsel was appointed, then the trial court is ordered to remove appellant’s current

legal counsel and appoint another to zealously represent appellant’s interest on appeal.

The name, address, phone number, telefax number, and state bar number of the new

attorney must also be included in the court's findings of fact and conclusions of law.

Should it be determined that counsel was retained, then this appellate court will initiate

appropriate disciplinary measures against him to secure compliance with its orders and

the ethical and fiduciary duties due his client. Lastly, the trial court shall also cause to

be developed 1) a supplemental clerk's record containing the findings of fact and

conclusions of law and 2) a reporter's record transcribing the evidence and argument

                                             2
presented at the aforementioned hearing.         The foregoing supplemental clerk's and

reporter’s records must be filed by the trial court with the clerk of this court on or before

June 30, 2011. Should additional time be needed to perform these tasks, the trial court

may request same on or before June 30, 2011.

       It is so ordered.

                                                                Per Curiam

Do not publish.




                                             3